MANDATE

THE STATE OF TEXAS

TO THE 285TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on June 22, 2016, the cause upon appeal to revise
or reverse your judgment between

Hari Prasad Kalakonda and Latha Kalakonda, Appellant

V.

Susser Petroleum Operating Company, LLC, Appellee

No. 04-16-00146-CV and Tr. Ct. No. 2016-CI-01790

was determined, and therein our said Court of Appeals made its order in these words:


     On April 20, 2016, the court issued its opinion and judgment in this
appeal. Although a motion for en banc rehearing is pending, the panel, on its
own motion, withdraws its opinion and judgment of April 20, 2016 and
substitutes this opinion and order instead.

     In accordance with this court’s opinion of this date, the motion to dismiss
is GRANTED and this appeal is DISMISSED FOR WANT OF
JURISDICTION.

    We ORDER that appellants, Hari Prasad Kalakonda and Latha
Kalakonda, pay all costs, if any, incurred as a result of this appeal.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on August 31, 2016.

                                                           KEITH E. HOTTLE, CLERK


                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-16-00146-CV

                           Hari Prasad Kalakonda and Latha Kalakonda

                                                     v.

                           Susser Petroleum Operating Company, LLC

        (NO. 2016-CI-01790 IN 285TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          N/A
MOTION FEE                         $15.00   E-PAID          HARI KALAKONDA
COPIES                             $30.00   PAID            HARI KALAKONDA
REPORTER'S RECORD                 $110.00   PAID            PLAINTIFFS
CLERK'S RECORD                    $138.00   PAID            HARI P KALAKONDA
MOTION FEE                         $10.00   E-PAID          AUDREY VICKNAIR
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          HARI   KALAKONDA
STATEWIDE EFILING FEE              $30.00   E-PAID          HARI   KALAKONDA
INDIGENT                           $25.00   E-PAID          HARI   KALAKONDA
FILING                            $100.00   E-PAID          HARI   KALAKONDA
MOTION FEE                         $10.00   E-PAID          HARI   KALAKONDA


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this August 31, 2016.

                                                          KEITH E. HOTTLE, CLERK

                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853